DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and prosecuted.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al., US PG-Pub 2010/0013811, hereinafter Ahn ‘811, in view of Ahn et al., US PG-Pub 2014/0184570, hereinafter Ahn ‘570.
Regarding Claim 1, Ahn ‘811 teaches a display device (Abstract), comprising: 
a plurality of data lines (data lines D1 to Dm) disposed in a first direction (Fig. 1, and corresponding descriptions) and configured to be supplied with data signals ([0028]); 
a plurality of gate lines (scan lines S1 to Sn) disposed in a second direction transverse to the first direction (Fig. 1, and corresponding descriptions) and configured to be supplied with scan signals ([0029]); 
pixels 101); and
a plurality of photo transistors (photo sensor 210) including a gate electrode (Figs. 2-5, and corresponding descriptions; [0031]), a first electrode (Figs. 2-5, and corresponding descriptions; [0031]), and a second electrode (Figs. 2-5, and corresponding descriptions; [0031]).
However, Ahn ‘811 does not explicitly teach a plurality of common electrodes supplying a display common voltage upon display driving; a plurality of readout lines electrically connected with the plurality of common electrodes; and a plurality of photo transistors including a gate electrode, a first electrode, and a second electrode, wherein the second electrode is electrically connected with the common electrode, and wherein at least one of the first electrode and the gate electrode is electrically connected with a gate line for the display driving.
Ahn ‘570 teaches a plurality of common electrodes (Ahn ‘570: common electrode 105) supplying a display common voltage upon display driving (Ahn ‘570: [0054]-[0056]); 
a plurality of readout lines (Ahn ‘570: common voltage line) electrically connected with the plurality of common electrodes (Ahn ‘570: Figs. 7-8, and corresponding descriptions; [0054]-[0056]); and 
the plurality of photo transistors (Ahn ‘570: light sensing unit 150; [0058]), wherein the second electrode is electrically connected with the common electrode (Ahn ‘570: Figs. 7-8, and corresponding descriptions), and wherein at least one of the first Ahn ‘570: Figs. 7-8, and corresponding descriptions).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the common electrode and readout line teachings of Ahn ‘570 into the device taught by Ahn ‘811 in order to increase the sensitivity of the touch screen unit (Ahn ‘570: [0054]) thereby providing a higher quality touch sensitive display.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn ‘811, as modified by Ahn ‘570, as applied to claim 1 above, and further in view of Bae et al., U SPG-Pub 2018/0113559, hereinafter Bae.
Regarding Claim 19, Ahn ‘811, as modified by Ahn ‘570, teaches the display device of claim 1, wherein the plurality of subpixels include a first color subpixel (Ahn ‘570: blue pixel cell 112B), a second color subpixel (Ahn ‘570: green pixel cell 112G), and a third color subpixel (Ahn ‘570: red pixel cell 112R) arranged in a row direction (Ahn ‘570: Fig. 1, and corresponding descriptions), 
wherein the first color subpixel includes a first opening area and a first non- opening area (Ahn ‘570: Fig. 1, and corresponding descriptions; [0048]-[0056]), the second color subpixel includes a second opening area and a second non-opening area (Ahn ‘570: Fig. 1, and corresponding descriptions; [0048]-[0056]), and the third color subpixel includes a third opening area and a third non-opening area (Ahn ‘570: Fig. 1, and corresponding descriptions; [0048]-[0056]).
However, Ahn ‘811, as modified by Ahn ‘570, does not explicitly teach wherein a first-color color filter, a second-color color filter, and a third-color color filter are disposed 
Bae teaches wherein a first-color color filter (Bae: blue color filter CF B), a second-color color filter (Bae: green color filter CF G), and a third-color color filter (Bae: red color filter CF R) are disposed in the first opening area, the second opening area, and the third opening area, respectively (Bae: Figs. 44-47, and corresponding descriptions; [0633]-[0641], [0654]-[0664]), 
wherein the first-color color filter extends up to the first non-opening area (Bae: Figs. 44-47, and corresponding descriptions; [0633]-[0641], [0654]-[0664]), and the third-color color filter extends up to the third non-opening area (Bae: Figs. 44-47, and corresponding descriptions; [0633]-[0641], [0654]-[0664]), 
wherein the first-color color filter extending up to the first non-opening area is disposed to expand up to the second non-opening area and the third non-opening area (Bae: Figs. 44-47, and corresponding descriptions; [0633]-[0641], [0654]-[0664]), and the third-color color filter extending up to the third non-opening area is disposed to expand up to the second non-opening area and the first non-opening area (Bae: Figs. 44-47, and corresponding descriptions; [0633]-[0641], [0654]-[0664]), and 
wherein the first-color color filter and the third-color color filter are disposed to overlap in the first non-opening area, the second non-opening area, and the third non-opening area (Bae: Figs. 44-47, and corresponding descriptions; [0633]-[0641], [0654]-[0664]).
Bae: [0664]), thereby providing a more diverse picture.
Regarding Claim 20, Ahn ‘811, as modified by Ahn ‘570 and Bae, teaches the display device of claim 19, wherein in an area in which a channel of the photo transistor is positioned in the first non-opening area, the second non-opening area, and the third non-opening area (Ahn ‘570: Fig. 1, and corresponding descriptions; [0048]-[0056]), 
the first-color color filter and the third-color color filter are open (Bae: Figs. 44-47, and corresponding descriptions; [0633]-[0641], [0654]-[0664]), or 
one of the first-color color filter, the second-color color filter, and the third-color color filter is present, and the others are not (Bae: Figs. 44-47, and corresponding descriptions; [0633]-[0641], [0654]-[0664]).
Allowable Subject Matter
Claims 2-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to Claim 2, the limitations “during the display driving period, the display common voltage is applied to the plurality of common electrodes, and the display common voltage is applied to the second electrode of each of the plurality of photo transistors, and 

Specifically, the display common voltage is applied to all of the plurality of common electrodes and to the second electrode of each of the plurality of photo resistors while during the touch driving period the touch driving signal is applied to at least one of the plurality of common electrodes and to the same second electrode of the plurality of photo transistors differentiate the claim from the prior art. 
Claims 3-12 would be considered allowable due to their dependence on Claim 2.
With respect to Claim 13, the limitations “wherein the plurality of common electrodes include a first common electrode and a second common electrode, each of the first common electrode and the second common electrode overlapping an area occupied by two or more subpixels, 
wherein the plurality of readout lines include a first readout line and a second readout line jointly overlapping the first common electrode and the second common electrode” are considered novel.
Specifically, the plurality of common electrodes including a first and second common electrode located in area overlapping two or more subpixels and the first and second readout lines jointly overlapping the first and second common electrodes differentiate the claim from the prior art.
Claims 14-18 would also be considered allowable due to their dependence on Claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234.  The examiner can normally be reached on M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN T. REED

Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627